Dear Representative Rousselle:
You have requested the opinion of this office on the following issues:
1. Is the local Council on Aging, a private entity, required to adhere to state public bid laws in any instance, and particularly on the occasion of the purchase of a motor vehicle, using unrestricted funds received as a grant from the Plaquemines Parish Government?
2. If the Council on Aging (COA) has in the past utilized a public bid process for the purchase of motor vehicles by advertising for and receiving bids, must they continue to use such process even if they are not legally required to do so?
Local Councils on Aging "are, intrinsically, private, non profit corporations which are delegated certain public functions as mandataries of the State." Opinion Number 92-404. As a private entity, there is no statutory requirement that the COA comply with public bid laws of the State.
The COA, when expending state and federal funds directed to it by the Governor's Office of Elderly Affairs (GOEA), is subject to detailed procurement procedures which are set forth in the rules and regulations of that office. However, those procedures do not extend to funds received by the COA from other state, local government or private sources.
Any obligation which the COA would have to comply with the Public Bid Law in expending non-GOEA funds would arise out of the grant contract by which the specific public funds were transferred to the local COA. Your request indicates that the funds involved here are "unrestricted", which suggests that there was no such requirement in the grant of these funds by the parish. Of course, the absence of a statutory or contractual requirement does not preclude the use of a public bid process to purchase motor vehicles, which procedure would appear to be good management policy.
The fact that the COA may have in the past used a public bid process for the purchase of motor vehicles would in no way require that they conform in the future to a statute which has no application to them as a private entity.
To the extent that they are in conflict with this opinion, Attorney General Opinion Nos. 83-565 and 85-198 are recalled.
I trust that this answers your inquiry. Please let us know if we may be of further assistance in this matter.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                  By: ___________________________  GLENN R. DUCOTE
Assistant Attorney General
RPI:GRD:cla